                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JANIE LIVINGSTON and
TERESSA BARNES                                                                PLAINTIFFS

V.                                       5:19CV00044 JM

THE PROGRESSIVE ELDERCARE
SERVICE—CLEVELAND, INC., d/b/a
THE GREENHOUSE COTTAGES OF
SOUTHERN HILLS                                                                DEFENDANT

                                              ORDER

       Defendant Progressive Eldercare Service-Cleveland, Inc., d/b/a The Greenhouse Cottages

of Southern Hills (“Southern Hills”) has filed a Motion to Compel Arbitration and to Dismiss or

Stay Litigation Pending Arbitration. Plaintiffs have responded to the motion and the Defendant

has replied.

       Defendant Southern Hills, a long-term care nursing facility, hired Plaintiffs Janie

Livingston and Teressa Barnes as Registered Nurses at the Rison, Arkansas long-term care

facility in 2016. Both ladies were quickly promoted. Livingston became the Director of Nursing

and Barnes was promoted to position of Assistant Director of Nursing. Both ladies were

terminated for failure to perform their job duties on June 12, 2016. Plaintiffs filed suit against

Southern Hills alleging that they were terminated based upon their race, in violation of 42 U.S.C.

§ 1981 and the Arkansas Civil Rights Act.

       It is undisputed that when the Plaintiffs were hired they signed an acknowledgement

stating that they had read Southern Hills’ Agreement to Arbitrate Disputes and agreed to be

bound by the Agreement. (ECF No. 4-1, 4-2). Southern Hills claims that Plaintiffs’ race

discrimination claims are subject to the Arbitration Agreement and asks the Court to dismiss or
stay the case and order the Plaintiffs to participate in arbitration. Plaintiffs argue that the

arbitration agreements are not valid or enforceable because a representative of Southern Hills

failed to sign the Agreement and because the Federal Arbitration Act (“FAA”) does not apply the

Agreement.

        “Whether a valid arbitration agreement has been entered into is a question of law,

controlled by the applicable state contract law. Arkansas law provides that the essential elements

of a contract are: (1) competent parties; (2) subject matter; (3) legal consideration; (4) mutual

agreement; and (5) mutual obligations.” Northport Health Servs. of Arkansas, LLC v. Posey, No.

2:17-CV-02128, 2018 WL 3014808, at *2 (W.D. Ark. June 15, 2018) (citing Davidson v.

Cingular Wireless LLC, 2007 WL 896349 at *2 (E.D. Ark. Mar. 23, 2007)). Plaintiffs argue that

the Arbitration Agreement is not valid under Arkansas law because a representative of Southern

Hills did not sign it and, therefore, it lacks mutual agreement. Southern Hills acknowledges that

its representative did not sign the Agreement but contends that a signature is not necessary if

there was a clear manifestation of consent. Northport Health Servs., et al v. Mark Posey, 2018

WL 3014808 (E.D. Ark. 2018). The Court agrees. The Arbitration Agreement was offered in

conjunction with an offer of employment to the Plaintiffs. Southern Hills clearly acquiesced to

the terms of the employment offer, including the Arbitration Agreement. The nature of the

employment offer in this case demonstrates that Southern Hills manifested consent to the

Agreement. A representative of Southern Hills was not required to sign the Arbitration

Agreement. The Court finds the Arbitration Agreement to be valid.

        Plaintiffs make the claim that the FAA does not apply to the Arbitration Agreement

because their employment as healthcare providers did not involve interstate commerce. This

argument is without merit. See Patterson v. Tenet Healthcare, Inc., 113 F.3d 832 (8th Cir. 1997)
(arbitration agreement in employment contract between medical technologist and hospital not

excluded from coverage under the FAA).

        The Eighth Circuit has outlined the Court’s role in determining whether to compel

arbitration: “We must determine simply whether the parties have entered a valid agreement to

arbitrate and, if so, whether the existing dispute falls under the coverage of the agreement. Once

we conclude that the parties have reached such an agreement, the FAA compels judicial

enforcement of the arbitration agreement.” Gannon v. Circuit City Stores, Inc., 262 F.3d 677,

680 (8th Cir. 2001) (internal citations omitted). After review of the Arbitration Agreement, the

Court finds that the current dispute falls under the coverage of the parties’ Agreement. The FAA

compels enforcement of the Agreement.

        The parties are directed to submit this case to arbitration in accordance with the terms of

the Agreement and this case is stayed pending resolution of the arbitration. Defendant’s Motion

to Compel Arbitration (ECF No. 4) is GRANTED. If this case remains stayed, the parties are

also directed to file a status report on or before by July 15, 2019 and every thirty (30) days

thereafter.

        IT IS SO ORDERED this 15th day of April, 2019.



                                                              ______________________________
                                                              James M. Moody Jr.
                                                              United States District Judge
